Case 1:21-cv-10082 Document1 Filed 01/15/21 Page 1lof5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

= SS a

UNITED STATES DISTRICT, COURT 58

District

_ Boston

Emile Mont-Louis, Pro Se Plaintiff

for the
of Massachusetts * =

ces
. Sol
mn

     

Lap
sand wee

tie
Division

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

City of Cambridge

Jury Trial: (check one) [V] Yes [ ]No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee Ne Nene eee “nee ene Smee Nee” “mee Nee” “ene “nee ee’

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Emile Mont-Louis

 

Street Address

15 Magoun Street

 

City and County
State and Zip Code

Cambridge, Middlesex County

 

MA, 02140

 

Telephone Number
E-mail Address

B. The Defendant(s)

617-460-3840

 

emilemontlouis@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifinown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-10082

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

Document 1 Filed 01/15/21 Page 2 of 5

t

Q oe
mare SAN YS PO be

City of Cambridge

 

795 Massachusetts Avenue

 

Cambridge, Middlesex County

 

MA, 02139

 

617-349-4121

 

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

 

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if town)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

 

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

Page 2 of 5
Case 1:21-cv-10082 Document1 Filed 01/15/21 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case poe ERE

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal Jaivs or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues'‘a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

mr
: cr om 2 ONS
mon EELS PY 32

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Action filed under Age Discrimination in Employment Act 29:621:634, Equal Employment Opportunity
Act (Title Vil) 42:2000E, Performance Rating Act of 1950 5:4303, MGL 151

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5S
Case 1:21-cv-10082 Document1 Filed 01/15/21 Page 4of5

 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case bis
: : saat tie pm OM oe OR
b. If the defendant is a corporation MM En Yo rn oe
The defendant, (name) a . » Is incorporated under

HI.

IV.

 

the laws of the State of (name) val , and has its

principal place of business in the State of (name)

 

Or is incorporated under the laws of (reign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Please see attachment

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

1. Lost wages to retirement: $60,000, 2. Lost pension benefits since retirement: $12,236/year or $122,360 (to
date), 3. Emotional distress: $75,000, 4. Out-of-pocket medical expenses: $5,250, 5. Attorney's fees: $14,000 (to
date) and any future fees relative to this complaint, 6. Payment for the loss of 1,150 hours of earned sick time due
to termination, 7. Interest Accrued, 8. Credit the years of service that will allow me to vest, reinstatement my
pension benefits and collect any benefits owed to me or full payment of pension benefits based on current life
expectancy.

Page 4 of 5
Case 1:21-cv-10082 Document1 Filed 01/15/21 Page5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

01/15/2021

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Cmele Whent= Louse

Emile Mont-Louis

 

 

Signature of Attomey
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
